Citation Nr: 0904197	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-19 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
status post right knee meniscectomy.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1987 to 
February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In October 2006, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2008).  

In November 2006, the Board remanded the claims for further 
development.

In a December 2006 statement, the veteran asserted that she 
developed bilateral hip and low back disabilities due to or 
as a consequence of her service-connected right knee 
disability.  The Board interprets this statement as informal 
claims of service connection for bilateral hip and low back 
disabilities.  To date, VA has not considered these claims 
and they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Throughout the course of the appeal, the veteran's right 
knee has had moderate ligamentous instability with some 
evidence of subluxation.

2.  Throughout the course of the appeal, the veteran has had 
full extension without pain; limitation of flexion to between 
100 and 110 degrees with pain; and arthritis of the joint 
with additional functional loss.

3.  At no point during the appeal has the evidence 
demonstrated ankylosis of the joint, effusion into the joint, 
impairment of the tibia and fibula, or other deformity of the 
knee joint.  Nor has the disability required the use of a 
cane.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
status post right knee meniscectomy are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5257 (2008).

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2003 and November 2006, the 
agency of original jurisdiction (AOJ) provided notice to the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an increased rating, indicating that she must 
show that her disability had increased in severity.  This 
notice included information and evidence that VA would seek 
to provide and information and evidence that the veteran was 
expected to provide. 

In the 2006 notice, the veteran was further notified of the 
process by which disability ratings are established.  This 
correspondence indicated that evaluations are based on the 
ratings schedule and assigned a rating between 0 and 100 
percent, depending on the relevant symptomatology.  It 
instructed the veteran to tell VA about, or give VA, any 
medical or lay evidence demonstrating the current level of 
severity of her disability and the effect that any worsening 
of the disability has had on her employment.  It specifically 
listed examples of such evidence, such as on-going treatment 
records, Social Security Administration determinations, 
statements from employers as to job performance, lost time, 
or other pertinent information, and personal lay statements.  
While neither letter provided the veteran with at least 
general notice of the rating criteria by which her disability 
is rated, the veteran incurred no prejudice, as she was 
provided that information in the February 2005 statement of 
the case and the May 2008 supplemental statement of the case.  

In response to the most recent notice, the veteran submitted 
a statement in December 2006 describing the effect her 
disability had on her daily life.  Her husband also submitted 
a statement of his observations of her symptoms.  She 
confirmed at that time that she had nothing further to 
submit.  Given her response, it is clear that she was aware 
of what was necessary to substantiate her claim.  See 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Although fully compliant notice was accomplished after the 
initial denial of the claims, the AOJ subsequently 
readjudicated the claims based on all the evidence in August 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the 
veteran was not precluded from participating effectively in 
the processing of her claim and the late notice did not 
affect the essential fairness of the decision.  The otherwise 
defective notice has resulted in no prejudice to the veteran. 

VA has done everything reasonably possible to assist the 
veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated on two occasions in conjunction with her claims.  
The duty to assist has been fulfilled. 

Disability Evaluations

The veteran seeks a higher disability evaluation for her 
right knee disability.  Such evaluations are determined by 
the application of VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the evidence 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was established for status post right knee 
meniscectomy by rating decision in April 1991 and was 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 
5259-5257.   By rating decision in May 2003, an additional 10 
percent rating was granted for degenerative joint disease 
under 38 C.F.R. § 4.71a, DC 5010.  The veteran now seeks a 
higher rating for her knee disability. 

The veteran's 20 percent rating was assigned for moderate 
impairment under the diagnostic criteria applicable to 
recurrent subluxation or lateral instability, found at 
38 C.F.R. § 4.71a, DC 5257 (2008).  Under that code, the sole 
higher rating is 30 percent, which is granted when there is 
severe impairment.  The rating schedule does not define the 
terms "mild," "moderate," or "severe" as used in this 
diagnostic code.  Instead, adjudicators must evaluate all of 
the evidence and render a decision that is "equitable and 
just."  38 C.F.R. § 4.6 (2008).  

The veteran underwent two VA examinations during the course 
of the appeal.  In March 2003, she reported that her knee 
gave out frequently, causing her difficulty in negotiating 
stairs.  Objective testing of the ligaments included drawer 
testing and the McMurray test and demonstrated a moderate 
level of instability.  She was also noted to have slight 
recurrent subluxation of the joint.  The veteran continued to 
report that her knee gave way during her April 2008 exam.  At 
that time, objective testing showed mild instability on two 
planes of the knee, combining to create what was termed a 
moderate level of instability. 

The private treatment records, which date from May 2005 to 
February 2008, include a May 2005 clinical record noting that 
the veteran had a positive McMurray test.  This is indicative 
of ligamentous instability.  Three months later, in August, 
her private physician reviewed her chart and discussed the 
schedule of rating disabilities with the veteran.  The 
physician opined that her knee disability warranted the 
"severe" rating under the rating schedule.  The veteran's 
disability rating is a legal determination, to be determined 
by the Board.  The physician's statement, which was devoid of 
any concurrent objective testing for instability, is 
considered, but is not dispositive of the issue.  

The remainder of the private treatment notes contains one 
reference to instability in February 2008.  The treating 
physician indicated that the veteran fell down a flight of 
stairs because of her right knee in August 2005, injuring her 
back in the process.  Notably, the treatment records from 
August 2005 show that the veteran was referred to the 
orthopedic clinic due to low back pain and stiffness in the 
morning.  She had been treated in the past with muscle 
relaxers and narcotics and had tried back exercises in the 
past.  There was no indication of a recent trauma, due to the 
knee or otherwise, noted in these records.  However, the 
veteran reiterated in a December 2006 statement that she fell 
down the stairs while carrying her daughter because of her 
knee, injuring her arms and elbows.  She also indicated that 
her knee gives way often and that she has excruciating pain 
because of the disability. 

The objective evidence confirms that the veteran has lateral 
instability and subluxation due to her right knee disability.  
The level of that impairment is found to be moderate.  Of 
particular note, during her April 2008 examination she 
indicated that her knee gives way three to four times per 
year, and that she has only fallen once.  While she does wear 
a brace on her knee, she is able to walk without a cane.  She 
has not lost time from work due to her instability, nor has 
she required any special accommodations in continuing to do 
her job.  The objective testing showed only mild impairment 
on two planes.  This evidence does not support the maximum, 
severe, rating contemplated by the rating schedule.  The 20 
percent rating for moderate impairment adequately compensates 
her level of disability. 

Referable to the veteran's 10 currently assigned percent 
rating for arthritis, it is noted that VA General Counsel has 
held that a claimant who has both arthritis and instability 
of a knee may be granted separate evaluations under DCs 5003 
and 5257, respectively, without violating the rule against 
pyramiding in 38 C.F.R. § 4.14.  Any such separate rating 
must be based on additional disabling symptomatology.  

DC 5010, the code under which the veteran is currently rated, 
directs that arthritis due to trauma be rated as degenerative 
arthritis under 38 C.F.R. § 4.71a, DC 5003.  Under that code, 
the schedule directs that degenerative arthritis that has 
been established by x-ray findings will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joints involved.  It further states 
that when the limitation of motion is noncompensable under 
the code, a rating of 10 percent is for application for each 
such major joint affected by limitation of motion.  

Diagnostic studies of record confirm arthritis of the right 
knee.  See VA MRI and x-ray reports dated in May 2005; see 
also VA examination and x-ray, April 2008.  Thus, DCs 5010 
and 5003 are applicable, and direct the Board's attention to 
the diagnostic criteria for limitation of motion referable to 
the knee and leg, which are found at 38 C.F.R. § 4.71a, DCs 
5256, 5260, 5261.  First, DC 5256 rates based on the presence 
of ankylosis, or immobility of the joint.  As the veteran has 
movement in her knee joint, this code is inapplicable.  

Under DC 5260, when flexion of the leg is limited to 60 
degrees, a noncompensable rating is warranted.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
Flexion limited to 30 degrees warrants a 20 percent rating, 
while flexion limited to 15 degrees warrants the maximum 30 
percent rating.  

DC 5261 rates based on limitation of extension.  That code 
provides that when extension is limited to 5 degrees, a 
noncompensable rating is assigned.  Extension limited to 10 
degrees warrants a 10 percent rating.  When limitation of 
extension is at 15 degrees, a 20 percent rating is warranted.  
Extension limited to 20 degrees warrants a 30 percent rating.  
Extension limited to more than 20 degrees warrants higher 
still ratings.  

Functional loss also must be considered in addition to the 
criteria set forth above.  See 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2008); see also DeLuca v. Brown, 8 Vet. App. 202, 204-
06 (1995).  In particular, if the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination, assuming 
these factors are not already contemplated by the governing 
rating criteria.  Claimed functional loss must be supported 
by adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion.  See DeLuca v. Brown.

The veteran's range of motion was measured at each of her two 
VA examinations.  In March 2003, she had full extension to 
zero degrees, without evidence of pain.  Her flexion at that 
time was limited by pain to 100 degrees.  While it was noted 
that she was additionally limited by pain and incoordination, 
the reviewing physician did not indicate to what degree.  

In the course of her second VA examination, in April 2008, 
the veteran continued to have painless, full extension to 
zero degrees.  Her flexion was limited to 110 degrees, with 
pain throughout.  Repetition of the range of motion testing 
caused increased pain; however, it did not additionally limit 
the range of motion at that time.  The veteran reported 
monthly flare-ups which caused increased pain and swelling of 
the knee.  The available private treatment records do not 
include range of motion measurements.  They do confirm that 
she experiences pain in the joint. 

Based on the evidence, a rating based on extension is not 
warranted under DC 5261, as the veteran has had full 
extension without pain.  As to her limitation of flexion, 
which was between 100 and 110 degrees with pain, given her 
arthritis and pain on motion, warrants a 10 percent rating 
and no more under DC 5260.  

There is evidence of record showing that the veteran has a 
tear in the medial meniscus with effusion in the joint.  See 
MRI report, May 2005.  This change allows for DC 5258 to be 
applied.  DC 5258 states that semilunar cartilage (that of 
the meniscus) which is dislocated (torn), with frequent 
episodes of "locking," pain, and effusion into the joint, 
warrants a 20 percent rating.  In this case, the veteran has 
not reported locking of the knee at any point during the 
appeal.  Furthermore, while her knee has been noted to be 
swollen on occasion, x-rays in 2005 and 2008 did not show 
effusion into the joint.  Therefore, a rating under DC 5258 
is not warranted.  

The remaining diagnostic codes referable to the knee have 
been considered but do not warrant any additional rating for 
this veteran's knee disability.  X-rays have not shown any 
impairment of the tibia and fibula, nor any other deformity 
of the joint that has not already been considered.  In sum, 
the veteran's 20 percent disability rating for instability 
and 10 percent disability rating for arthritis represent the 
maximum ratings she is entitled to.  As the preponderance of 
the evidence is against the veteran's claims, the benefit of 
the doubt provision does not apply.  The appeal is denied.


ORDER

A rating in excess of 20 percent for status post right knee 
meniscectomy is denied.

A rating in excess of 10 percent for degenerative joint 
disease of the right knee is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


